European statistics on tourism (debate)
The next item is the report by Mr Brian Simpson, on behalf of the Committee on Transport and Tourism, concerning European statistics on tourism - C7-0085/2010 - (Α7-0329/2010).
rapporteur. - Mr President, I would first of all like to thank all the shadow rapporteurs for their efforts on what is actually quite a technical report. The Commission's proposal on tourism statistics has given us a good opportunity to revise the existing legal framework on the collection of statistical data on tourism in Europe. This is especially relevant at this time, when all eyes are on developing a strategy for European tourism policy on the back of the new EU competences in this field. Updating our tourism statistics database can, in turn, play an important role in giving policy makers a good basis for implementing successful tourism policies.
For these reasons, the approach that I took, supported by our shadows, in formulating Parliament's position, was to strongly support the aim of improving the completeness, relevance and comparability of the statistics on offer in this field, bringing the statistics more up to date with new trends in the tourism sector to reflect, for instance, the increase in Internet bookings and in short-stay trips. We are all agreed that improving the competitiveness of EU tourism is a way to keep visitors coming to Europe, so it is important that the statistics we collect keep pace with the changing nature of the sector, identifying current and potential trends in that sector and monitoring supply and demand. In this way, the statistics collected can be a useful tool for supporting the decision maker in the tourism industry.
On the one hand, it is also important to ensure that the updated statistics are as complete as possible, giving a good overview of tourism across Europe, whilst, on the other hand, bearing in mind the need to keep the burden down for respondents. It was for that reason that I was keen to see a final agreement on incoming data collection on same-day visits, which we now have in the final agreement, as same-day visits account for a large part of tourism activity.
Parliament also pushed for the regulation to cover areas of data collection which, until now, have not been thought of as relevant for tourism statistics but which we felt needed to be included as part of the recognition of tourism's important social, economic and environmental impact. I thought that the collection of data on employment and economic expenditure - the so-called tourism satellite accounts - was particularly relevant in this regard and we pushed hard for this to be included as part of the regulation.
The final agreement with Council now includes a provision on drawing up pilot studies that will enable Member States to show the effects of tourism on the economy and on employment, which I hope will contribute to a better understanding of the true size and value of our tourism industry. The final agreement also sees the inclusion of pilot studies that show the effect of tourism on the environment - an interesting avenue to pursue, given the need for a sustainable tourism approach.
The inclusion of data on accessibility to tourist accommodation for persons with reduced mobility, which was the only real sticking point that we had with Council, is also now an important inclusion. Following Parliament's insistence on this point, Council finally backed down and agreed to its inclusion as part of the basic information collected from tourist accommodation establishments.
Together with the agreements that we have reached on restricting the delegation of powers to the Commission - which I also had some concerns about - I am very pleased that first-reading agreement has been found with Council. I hope Parliament will lend its strong support to the agreement in Wednesday's plenary vote.
Member of the Commission. - Mr President, in these times of austerity, the Commission is rationalising as well.
Mr Simpson, as rapporteur you said that this is a technical report, and it is indeed, but nevertheless it is an important one. The purpose of the proposal from the Commission was to update and optimise the existing legal framework for European statistics on tourism. Both producers and users of tourism statistics have requested this adjustment. So the ultimate aim is to provide monthly and annual European statistics on tourism supply and demand using a common framework.
The proposal is very well balanced in terms of data needs and the burden put on respondents and administrators. To achieve this, permission has been included to collect some parts of the data on an optional basis or every third year, to defer the entry into force of certain provisions to a later stage, and to exclude the smallest enterprises.
Following an informal trialogue held on 12 January 2011 and further discussions, as you mentioned, rapporteur, a compromise text was agreed between Parliament and the Council. In particular, the Council agreed to an additional demand from Parliament of having the variable concerning the accessibility of tourist accommodation for persons with reduced mobility included in the regulation.
All amendments in the report and the compromise text are acceptable to the Commission. Therefore, I would like to thank you, Mr Simpson, and the shadow rapporteurs and the members of the Committee on Transport and Tourism for your constructive work on the proposal. Following fruitful cooperation between all three institutions, I believe that we have now reached our objective, which is the establishment of a common framework for the systematic development, production and dissemination of European statistics on tourism.
Mr President, Commissioner, ladies and gentlemen, let me start by thanking the rapporteur for his commitment and his skills of political succinctness.
The Group of the European People's Party (Christian Democrats) will wholeheartedly support the compromise reached with the Council. This regulation replaces the text in force since 1995, which no longer reflects today's reality on some key issues, such as new needs and new user habits, the need for more timely data and improved comparability, and completeness of the statistical framework.
The final text incorporates all the policy priorities supported by the PPE during the negotiations; in particular, a better definition of the parts of the regulation amendable by delegated acts, introduction of the definition of 'same-day visits', which is essential for including in the collection of statistics all those who travel within a single day, thereby also including the phenomenon of conference tourism, a better definition of the statistics to be collected, including expenditure by tourists in transit for food and drink in bars and restaurants, which represents a substantial part of our tourism industry, accepted - even if only on a voluntary basis - by the Council, and data on accessibility for people with reduced mobility. The rapporteur has already duly noted that this is a key point for the Parliamentary delegation.
In conclusion, this regulation is an important element within the new European tourism strategy that all the European institutions are examining. This will permit an updated legal framework that is in step with market developments and offers a clearer and more coherent approach to collecting data on tourism, and it will also ensure more effective monitoring of the sector for a better understanding of consumer needs.
I again express my thanks to Mr Simpson, the Commission for the initiative, and the Council for its excellent mediation.
Mr President, I would like to congratulate my colleague, Brian Simpson, for this report on the EU regulation establishing a common framework for developing, producing and distributing European statistics on tourism. It is the task of Member States to collect, compile, process and transmit harmonised European statistics on tourism supply and demand. The majority of businesses in the tourism sector are small and medium-sized enterprises. Their strategic importance is not just restricted to their economic value but, above all, the considerable potential they offer in terms of job creation must also be recognised.
According to the Eurostat data for 2007, one European family in three could not afford to take a one-week holiday every year. The economic crisis has increased the number of European citizens vulnerable to the risk of poverty. As a result, there has been an even bigger fall in the number of those who can afford to have a weekly holiday every year. I therefore think that the tourism statistics are necessary and also relevant in terms of assessing the social aspect of this sector. Social tourism boosts the number of European tourists and helps counter the seasonal nature of tourism, reinforce the idea of European citizenship, as well as foster regional development. Social tourism statistics would enable the Commission and Member States to identify the specific needs of different social groups and devise suitable programmes.
When compiling European statistics under this regulation, national statistical authorities should also provide data on the funds used for tourism by each Member State, in particular, where EU funds are used.
Last but not least, I think that European tourism statistics should also include data about the staff employed, their seasonal nature, professional training and qualifications, as well as information about their current working conditions. We cannot have a high quality tourism sector without well-trained staff.
Mr President, ladies and gentlemen, I would firstly like to congratulate the committee Chair, Brian Simpson, for leading the work of the committee and work on the file, and, above all, for having allowed its conclusion - at least I hope so because the Group of the Alliance of Liberals and Democrats for Europe (ALDE) will be voting for this - and approval on first reading, and hence the successful conclusion of the regulation.
This task actually involves reviewing the regulation, which sets out to establish a common framework for the collection of statistics on tourism and, more specifically, for all its stages, ranging from the collection to the processing, treatment and transmission of statistics, enabling optimum knowledge of the financial world that is activated and revolves around tourism.
Mr President, it is clear that, since the 1995 directive, which is the predecessor of this directive, remarkable growth has been recorded in tourism and we must acknowledge, in particular, the great prospects that the economic system of tourism will contribute to the European economy as a whole in the near future.
I worked on the file as a shadow rapporteur for the ALDE Group and, as I said earlier, we are going to vote in favour of it. I think the Simpson report will be particularly popular due to the notion of tourism satellite accounts, namely, the adoption of pilot projects that will make it possible to assess the economic impact on individual sectors of the economy, in other words, aspects relating to same-day visits, the evaluation report to be drawn up every five years and the possibility, indeed the necessity, of a five-yearly report to assess the effects of statistics.
I will conclude by saying that this is part of the new responsibility arising out of the Treaty of Lisbon and I think this time, we are beginning to assume the responsibilities of Parliament effectively and we will do the same with the next file being worked on, soon to arrive in this Chamber.
Mr President, it is a known fact that the European Union is the number one tourist destination in the world. Tourism accounts for 4% of GDP in the EU, 2 million undertakings are involved in it, and it pays for approximately 8 million jobs.
As such, Mr Simpson's report on the Commission's proposal for a directive revising the legal basis for European statistics on tourism is important and comes at a crucial time for the future of tourism, given that the economic crisis and the recent military operations in the Mediterranean represent a threat to tourism and, at the same time, create conditions for diverting tourism to safe destinations in Europe.
We call on the Commission, in addition to collating statistics, to incorporate all measures relating to tourism and the numerous tourism-related sectors, so that we can ultimately upgrade the tourism product. In Greece, tourism is a pillar of the economy, representing 7% of GDP and providing 700 000 jobs.
Mr President, in order to make sound decisions in any industry whatever, we need to be armed with as much in the way of information and statistics as possible and to ensure that regions are spending their money properly in developing a product that has such huge potential.
I welcome this report. Statistics are absolutely vital. However, they are useless if we cannot compare them, and this report by Brian Simpson goes a considerable way towards ensuring that the information which is now being collected, and will be collected in the future, is easily accessible and can easily be used positively for the benefit of the industry itself.
I welcome the work that Mr Simpson has done and, as he has said, he has the unanimous support of the committee and quite a number of committee members are here now. I also share his concern about the quantity of the delegated acts the Commission wants to have. I would much rather see changes to the fundamentals of this framework decided under ordinary legislative procedures. We are MEPs from the different member countries, we have our finger on the pulse, we know exactly what the situation is in our Member States and, without in any way showing disrespect to the Commission, I would say that we are the people who ultimately know what the product is and what the potential is.
Until 2004, we had regional development, transport and tourism all under the one heading. In 2004, those areas were divided between committees, and we now have transport and tourism in one and regional development in another.
As far as transport and tourism are concerned, tourism is still very much the Cinderella. It is an area of huge potential, an area that can develop into something even greater than we are talking about. Our colleague over here mentioned 4% of GDP. But if you look at it, you see, for example, that Europe is the number one destination in the world, accounting for 40% of global arrivals in 2008. Tourism represents 9.7 million jobs every year.
So what we are talking about here is a mosaic of different countries, different cultures, with huge potential. We have only dipped our toe in the water; we have only started to tap its potential and we need to drive forward from here. Above all else, if we are to drive forward and develop tourism, we need the kind of report that Brian Simpson has produced and we need to work on it.
(ES) Mr President, I would like to warmly congratulate the speaker, Mr Simpson, on the agreement he has achieved in an area as technical as tourism statistics, having fought every inch of the way.
However, Mr President, this is a sector in which we are talking about more than 2 million companies, many of which are, of course, small and medium-sized enterprises, providing almost 10 million jobs; a sector that is extremely labour-intensive and in which human resources, and the quality of these resources, are fundamental aspects; a sector that accounts for 5% of the European Union's gross domestic product.
We are really talking about one of the most important sectors of the European economy, given that the European Union is also the world's number one tourist destination. In short, the Union enjoys a leading position that, until recently, has been left too much to the vagaries of the market and prevailing circumstances, with the severe inequalities and wastage that these imply.
The Treaty of Lisbon has finally given us precisely the legal basis we needed for a new tourism policy in the European Union, which the European Parliament had been calling for through a range of pilot and preparatory projects.
Last year's Commission communication set out the new goals for these powers, and the need to strengthen the tourism sector through better coordination and complementarity with the Member States.
It stated that better, comparable, exhaustive, up-to-date and reliable data were needed to achieve this, and this is precisely why Mr Simpson's report has set out these new directions and requirements. It extends the criteria for defining the great diversity of tourism, not just holiday tourism, but also social tourism, etc. It highlights the need to make accessibility for people with reduced mobility a more visible issue, includes the environmental factor, and opens the way towards taking the tourism satellite accounts into consideration in order to gain a much more reliable economic picture. It also combines new aspects and criteria, such as short day trips and data relating to the restaurant trade, which are of such importance to a tourism-focused country like Spain.
All these new data will help to provide a much better understanding of this sector, which is such an intensive generator of the employment we need. These new statistics mean we will be better placed to modernise and tackle the future challenges of a sector that must form the bedrock of a large part of Europe 2020, above all, in terms of the intensive creation of jobs, which should be of good quality.
Thank you very much. Now I give the floor to Mrs Meissner. You have one minute.
(DE) Mr President, I would first of all like to offer my sincere thanks to Mr Simpson. In the Committee on Transport and Tourism, we know that, if our Chair prepares a report, we will not actually have anything to say against it. He always takes a great number of things into account, and the only thing we can say is: excellent Brian, we can support that.
In this case, it has been variously said that it is a technical report. That sounds so boring. I do not find it at all boring. Although it is technical, it describes tourism, which really is a very important economic objective for us in Europe. It has already been mentioned that 40% of people worldwide travel to Europe. Thus, Europe is an important region for tourism, and therefore it is, of course, vital to know why these people travel to Europe.
If, with our new competence under the Treaty of Lisbon, we now want to develop a new European framework, we must be familiar with the data and also be able to exchange this data in a harmonised way. That is the purpose of this report, and it also shows the new developments, for example, in terms of same-day visits or bicycle tourism. We also want to include our industrial heritage. All of this must be included in future so that we will really know how to set our objectives. Therefore, thank you very much - it is a good report and I believe we are able to support it.
(FR) Mr President, Commissioner, I think we are all agreed on the importance of tourism. It plays a very important role not only for citizens in Europe, but also for small and medium-sized enterprises.
Statistical data are crucially important. Only by creating a reliable and complete database will we be able to make policy that enables tourism to realise its full potential. I congratulate the rapporteur on his work, and my colleague, Mr Fidanza, has just presented the position of the Group of the European People's Party (Christian Democrats).
For my part, I would just like to raise three fairly general points. Firstly, I believe that we must make real use of the new political means afforded to us by the Treaty and create added value for the Member States.
My second point is that, since the various EU financial funds are, and will be, increasingly under pressure, it is very important to compare the results of the various Member States and to opt for the best practices, thereby achieving a certain degree of harmonisation where everyone gains.
My third and final point is that we need to develop tourism satellite accounts, which Canada has had for years. This would enable us to determine even more effectively the repercussions for the economy, jobs, the environment and so on, and hence to respond to a number of issues in all political fields connected with tourism.
(RO) Mr President, I find regrettable the complete lack of any kind of official statistics on rural tourism and agritourism, with the only data available being based on estimates. In this circumstance, I welcome the actions envisaged by the European Commission aimed at increasing the socio-economic knowledge base for tourism. I also wish to emphasise the importance of the 'ICT and tourism' platform proposed by the Commission. However, I think that efforts need to be stepped up to equip rural areas with a state-of-the-art IT infrastructure, for instance, by providing broadband Internet.
More than 500 000 accommodation establishments are involved in rural tourism and agritourism, offering more than 6 million beds. Both these sectors have seen average annual growth of 10-15% in recent years, thereby making a vital contribution to improving the quality of life in rural areas and to the diversification of the rural economy.
Mr President, out of respect for the rapporteur I will try my luck in English and hope it will be good enough!
It is very important when we think about tourism that we recognise what a huge economic factor tourism already is within the European Union. It is also a huge factor regarding work space, and especially regarding small and medium-sized enterprises, which do much business within the field of tourism.
We also have to recognise that tourism has not only positive values, but also causes problems - problems related to transport, to overcrowded beaches, and so on. To solve these things, we need good statistics, good data. This report helps us with that. It is a very good report and everybody should support it.
(ES) Mr President, all I wanted to do was to slightly contradict what Mr Leichtfried has said to spice up the debate a little.
I understand Mr Leichtfried as saying that tourism causes transport problems. I believe, in fact, that what transport does is to improve and promote tourism and that, therefore, just now when we are reviewing the trans-European transport networks in Europe, we should bear this very much in mind, as there is evidence that better, smoother running transport, with greater capacity and less environmental impact, is a key element for the tourist sector.
I therefore hope that, in the future, the funding of the trans-European networks, and the data that we receive from this, will also improve the capacity of the tourism sector in Europe.
(DE) Mr President, it would be nice if questions regarding the reasons for success as a tourist destination - in other words, why one destination is in demand whereas others are seeing a fall in visitor numbers - could be answered using informative statistics. However, that is a wish that will probably not be fulfilled. Too many uncertain factors, such as particular weather conditions, turn tourism predictions into a game of chance.
It is not even possible to say with certainty whether the opening of new flight connections is increasing the number of overnight stays or whether, on the contrary, new flight connections are a result of increasing demand on the part of travellers. However, the limited availability and comparability of tourism data is also a problem from the point of view of town planning. At the end of the day, if a potential increase in visitor numbers is forthcoming, it is important to organise this in such a way as to avoid it having a negative impact on the local population.
Flexible working hours and safety influence tourism just as much as social changes. The decisive factors, however, will probably ultimately be the global economy and perhaps the price of oil. Even the best European tourism statistics can do little to change these.
(RO) Mr President, Mr Simpson's report is an important milestone as regards the European statistical framework for tourism. Given its high potential, tourism therefore contributes to employment and economic growth. The efficiency in processing the data and comparability of the statistics supplied need to be improved.
With the aim of tackling the global competition in the tourism sector, Romania has devised for itself in a professional manner a strategy which makes it stand out from other tourist destinations in the world. The strategy is based on Romania's branding as a country, which is a concept we are using to present to prospective tourists the authentic nature of our traditions and the wonderful landscapes we have.
I should emphasise that developing tourism could also help reduce inequalities in the regions of south-eastern Europe. The focus must therefore be on diversity.
(PL) Mr President, I would like to point out that, unfortunately, the European Parliament very rarely concerns itself with matters relating to tourism. Upon closer examination, the work of the Committee on Transport and Tourism can be seen to consist of matters relating to transport 95% of the time, and those relating to tourism only 5% of the time. Although I wholeheartedly endorse Mr Simpson's report, I have one request: if we wish to discuss statistics, it is very important to compare things which are comparable. The next stage of our work should be to adopt standards in individual areas, for example, in the case of hotels. If a hotel has two, three or four stars, this must be very clearly formulated.
Member of the Commission. - Mr President, can I say to Mr Simpson that the number of speakers on a very technical report shows what important work he has been doing and how important this is.
Despite being technical, we certainly needed to revise this regulation, which is very important. It will also be possible to put up a robust, analytical framework so that we are capable of making informed policy decisions regarding all the aspects of tourism that have been mentioned here today and many more besides. As tourism develops, we must also, of course, catch up with the statistics.
The three institutions have together made a proposal that balances the need to have information, on the one hand, but also to respect the burden on respondents, on the other. I would like to congratulate Mr Simpson on the report and thank Parliament for this debate.
rapporteur. - Mr President, I listened with interest to what the Members said. I particularly want to take up the point that was raised about the fact that, while it is a Transport and Tourism Committee, only about five per cent of our workload concerns the tourism sector. This is true in some respects, but it is not because this Parliament does not want to do more work on the tourism sector: it is because the Council and the Member States will not let us do any more work on the tourism sector. So if there is blame to be laid in that regard, it should be laid fairly and squarely at the door of the Council.
With this report, we have a framework that will give us the data required to help practitioners - those at the coalface - plan and develop our tourism product here in the European Union. We have a very diverse tourism industry - from beautiful natural areas to sunshine beaches to our rich industrial and cultural heritage - and Members know how much industrial heritage is close to my heart.
Europe has a lot to offer visitors, be they from outside or from inside the European Union. I think that, by getting this report together, it gives us the opportunity to plan to provide a fantastic product for people to come and see and enjoy during their leisure time.
I thank all the colleagues and the Commission for their hard work and their kind words. Such cooperation makes the life of a rapporteur a lot easier. I am not sure about it being exquisite: this is not a word usually associated with me, but I will accept it. I can give you an assurance that, as Chair of the Transport and Tourism Committee, I look forward to a very successful conclusion to this matter.
(DE) Mr President, I am not certain under which Rule I should now take the floor. In an earlier debate, I complained about the fact that the Council is not present. However, we should not only complain, but also speak out if something is good. I simply wanted to point to the way that the Commissioner has acted today and the fact that her speeches have been brief, succinct and competent in terms of content - many of her colleagues would do well to follow her example of how to behave here in this House.
The debate is closed.
The vote will take place on Wednesday, 6 April 2011.
Written statements (Rule 149)
Tourism is an important economic activity of the Union, with great potential for contributing to the creation of jobs and economic growth. With about 1.8 million small and medium-sized enterprises, the estimated contribution of the tourism industry to European GDP in the EU is more than 5%. The system of tourism statistics is currently regulated by Directive 95/57/EC on the collection of statistical data in this sector. I believe that statistics are not only helpful for monitoring specific policies for tourism, but may be useful in the broader context of regional policy and sustainable development. In recent decades, the sector has been facing major challenges such as increasing global competition, demographic trends, environmental constraints, the seasonal distribution of tourist movements and the increasingly frequent use of new information and communication technologies by customers. In acknowledging the crucial role of statistics in the development of more effective tourism policies at European, national, regional and local level, I believe that the overall objective should be to strengthen the EU tourism sector through action coordinated at Union level to complement the efforts of individual Member States
European tourism has recently experienced a difficult economic situation, and this was aggravated by the eruption of the volcano in Iceland last year, because the interruption of air traffic due to the presence of volcanic ash clouds had a major effect on travel in Europe, causing significant disruption to airlines, travel agencies and tour operators as well as tourists themselves. It is therefore very important to improve and define a new policy framework for tourism in Europe. Furthermore, this sector is facing increasing difficulties and new challenges, such as competition, demographic trends, climate change and environmental constraints, and the seasonal distribution of tourist movements, which need to be addressed at both European Union and Member State levels. It is important to draw attention to the fact that tourism is a major economic activity with a broadly positive impact on economic growth and employment in Europe. Consequently, it is necessary to update and optimise the legal framework for European statistics on tourism, and we should strengthen the EU tourism sector through specific proposals and initiatives that would complement Member State programmes. Tourism is also an increasingly important aspect in the lives of European citizens, more and more of whom are travelling, either for leisure or business. Furthermore, this sector impinges on cultural and natural heritage and on traditions and contemporary cultures in the European Union. Consequently, it is important to define a new framework for action to increase its competitiveness and its capacity for sustainable growth.
in writing. - It is appropriate that we will vote on a report on tourism on 6 April, which is known as Tartan Day. Tartan Day is a day of celebration where Scotland reaches out to our diaspora in North America and encourages our North American friends to come and visit us. It falls on the anniversary of the signing of Scotland's independence declaration, the Declaration of Arbroath. That centuries-old document sums up well the principles upon which all my work here is guided: 'It is in truth not for glory, nor riches, nor honours that we are fighting, but for freedom - for that alone, which no honest man gives up but with life itself'.
There is ever-growing talk at the moment about increasing the EU's global competitiveness; tourism is one of the most important socio-economic activities, generating approximately 5% of the European Union's GDP. To ensure the development of a sustainable, responsible, high quality tourism sector, it is absolutely necessary to update and improve the legal framework for European statistics in this area. If we improve the quality of statistical reporting, based on reliable, comparative data, we will benefit from a solid foundation when it comes to making decisions on devising EU financial policies and instruments.
I think that we must do our utmost to remain the number one tourist destination in the world. To achieve this, we need to make maximum use of every possible funding option. In this regard, I call on the European executive to develop and mobilise instruments and programmes providing EU support which are specially tailored to the development of tourism in Europe, in keeping with the Europe 2020 strategy.
I believe that the current system for collecting tourism statistics is not consistent with the new requirements we face, or with the rapidly developing tourist services market or the fact that tourists' habits are changing. It is therefore right that the report should take into account features such as short breaks or the use of the Internet to book trips. The updating and optimisation of the legal framework for the collection of statistical data in the field of tourism in the EU is extremely important in this respect. Tourism statistics and social and economic indicators illustrate the influence of tourism on the current state of the European economy. It is also vital to propose the insertion of a provision imposing an obligation to collect data regarding the accessibility of the tourist infrastructure to persons with reduced mobility.
As Vice-Chair of the Committee on the Environment, Public Health and Food Safety, I would like to highlight the significance of the tourism sector for Europe's economic, social and cultural development. European statistics in this field, together with concern for environmental protection, can play a key role in planning a European strategy in this area. Reliable data which have been properly processed are essential in order to plan a framework of action in such a way as to maximise profit and to manage environmental threats. I believe that one of the matters we focus upon should be the collection of data on the development and current state of agritourism and ecotourism. A pan-European exchange of best practices is also essential for the dynamic development of this unique sector. In order to meet our expectations, European decision makers and entrepreneurs need up-to-date and reliable data, which take technological changes and new trends in consumer behaviour into account. It should be noted that the Treaty of Lisbon assigned new powers to the European Parliament with a view to stimulating measures in this field, as a result of which Parliament has a say in the revision of legal standards regulating this sector. I hope that this will help ensure that work on a sustainable tourism strategy progresses constructively.
With the Treaty of Lisbon, tourism has become a Community responsibility in its own right, and we must therefore take control of this matter. This proposal for a regulation enables us to update tools to improve the visibility and strengthen the appeal of Europe as a tourist destination of excellence. By developing tourism, whether for business or pleasure, we are helping to revive and support growth and to create employment. We will thus have reliable and effective databases, for use by the public authorities and professionals in the sector, which will enable us to adapt tourist services to tourists' expectations, at a time when consumption patterns have changed and evolved and when competition is becoming ever stronger in this economically attractive, job-creating industry. This will give us precise and valuable information for the discussions we will have and for the guidelines we will set on European tourism policy. For these reasons, I supported this proposal. Thank you.